DETAILED ACTION
Response to Amendment
Applicant’s amendment to claim 1, 5, 7, 10, 17, and the cancellation of claims 9 and 18-20 in the response filed April 25, 2022.
Species of Fig 1-3, remains the elected embodiment.  
Claims 1-8, 10, 13-17, 21-22 are under consideration in the current action. 
Response to Arguments
In response to “Claim Rejections- 35 USC 112”
Applicant’s amendments to claims 5, 7, 16, 17 have overcome the respective 112 rejections, they are therefore withdrawn. 
In response to “Claim Rejections- 35 USC 103”
Applicant's arguments filed April 25, 2022, have been fully considered but they are not persuasive. 
Applicant’s arguments that Spann does not meet each limitation is moot as it is not relied on for every limitation. Spann remains the primary reference in the current action as it continues to share structural and functional characteristics with the instant application. 
In response to applicant's argument that by modifying Spann with the separable pieces as taught by Cardin the pieces would not be sized correctly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As Cardin teaches a device with separable part, it would have been obvious that Spann can also be separable; the combined device as a whole teaches the limitations. Further, the proximal section and distal section of Spann are defined be the proximal section sloping upwards towards the distal section (Spann Fig 2), analogously, the proximal section 200 of Cardin slopes upwards towards the distal section 155 (Cardin Fig 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Emery does not teach a proximal section and that that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The proximal section and distal section of Spann are defined be the proximal section sloping upwards towards the distal section (Spann Fig 2), and the proximal and distal section of the claims are defined by the proximal section sloping upwards towards the distal section. Emery Fig 7 and Fig 9, show that when the device is in use, there is a section (interpreted as the proximal section) which slopes upwards towards another section (interpreted as the distal section). As the proximal and distal sections are shown analogous to Spann and defined according to the claims, the limitations are met. Examiner further notes that section interpreted broadly can be any portions of the device as there is a limited structural definition in the claim limitations defining the size or shape of the sections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10, 13-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Spann (US 3946451), in view of Cardin (US 2010/0319707), in view of Emery (US 3162486).
With respect to claim 1, Spann discloses A modular device configured to provide different levels of knee extension to a patient (Fig 2, device 10), the device comprising: a proximal section having an inclined upper surface (Annotated Fig 2); and a distal section having an inclined upper surface (Annotated Fig 2), wherein the inclined upper surfaces of the proximal section and distal section are shaped such that when the proximal section and the distal section are attached, the inclined upper surface of the proximal section and the inclined upper surface of the distal section form a single inclined upper surface inclining from the proximal section to the distal section (Annotated Fig 2, continuously inclined distal and proximal surfaces). 
Spann is silent on a proximal section  having . . . having an attachment feature at its distal end; and a distal section  having . . . having an attachment feature at its proximal end, wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section, the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached, and wherein the proximal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side. 
Cardin teaches an analogous inclined leg support (Fig 2, Fig 1, device 100) having a proximal and distal section 200/155, a proximal section 200 having . . . having an attachment feature at its distal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections); and a distal section 155 having . . . having an attachment feature at its proximal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached (Fig 2, [0056], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann to have the proximal and distal portions re-attachable as taught by Cardin in order to allow for modification of the device length according to the needs of the user and to the size of the user (Cardin [0056], [0006]).
Spann/Cardin discloses the device as discussed above.
Spann/Cardin is silent on and wherein the proximal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side. 
Emery teaches an analogous declining calf and ankle support (Fig 7) the proximal section (Fig 7 and Fig 9, show that when the device is in use, there is a section (interpreted as the proximal section) which slopes upwards towards another section (interpreted as the distal section), this is analogous to the proximal and distal sections of Spann and the claimed device) of which includes in its upper surface an ankle depression 32 having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side (Fig 2, Fig 3, top surface 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).

    PNG
    media_image1.png
    512
    863
    media_image1.png
    Greyscale

Annotated Fig 2, Spann

    PNG
    media_image2.png
    371
    1209
    media_image2.png
    Greyscale

Annotated Fig 2, Emery
With respect to claim 2, Spann/Cardin/Emery discloses The device of claim 1, wherein the proximal section and the distal section each include, on their respective upper surfaces, depressions that form a leg depression (Spann Fig 1, leg depression 19)(Emery Fig 2, leg depression 33) when the proximal section and the distal section are attached to one another (Cardin Fig 1, depression 165 shown in attached assembly), the leg depression being higher than the ankle depression (Emery Fig 9, when the device is in use and angled, the leg depression 33 is higher than the ankle depression 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann to have the proximal and distal portions re-attachable as taught by Cardin in order to allow for modification of the device length according to the needs of the user and to the size of the user (Cardin [0056], [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 4, Spann/Cardin/Emery discloses The device of claim 1, wherein the proximal section and distal section have lengths such that when in the assembled configuration, the device is capable of supporting the patient's knee and elevating the patient's lower leg and at least a portion of the patient's upper leg (Spann Fig 2, device supports the calf thus supports the lower leg directly and upper leg indirectly) (Cardin Fig 8, device lengthened to support the lower leg and upper leg).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann to have the proximal and distal portions re-attachable as taught by Cardin in order to allow for modification of the device length according to the needs of the user and to the size of the user (Cardin [0056], [0006]).
With respect to claim 8, Spann/Cardin/Emery discloses The device of claim 1, further comprising a heel depression disposed within the ankle depression (Emery Fig 2, heel depression 31), the heel depression sitting at a lower height than a lowest point of the ankle depression (Emery, Fig 2, col 2 ln 60-65, deep heel depression 31 with respect to heel depression 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 10, Spann/Cardin/Emery discloses The device of claim 1, wherein the ankle depression opens toward the proximal end of the proximal section (Emery Annotated Fig 2, ankle depression begins and declines towards the proximal end thus opens toward the proximal end).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 13, Spann/Cardin/Emery discloses The device of claim 1.
Spann/Cardin/Emery as they are currently combined are silent on wherein the distal section includes a plateau portion disposed near the distal end of the distal section, the plateau portion having a lower level of incline than an adjacent proximal region of the upper surface.
Cardin further teaches wherein the distal section includes a plateau portion disposed near the distal end of the distal section, the plateau portion having a lower level of incline than an adjacent proximal region of the upper surface (Fig 1, Fig 3, distal section with a plateau 175/170 having a lower level of incline at its peak than the proximal region).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin/Emery to have the plateau as further taught by Cardin in order better fit the natural shape of the user (Cardin [0006]).
With respect to claim 14, Spann/Cardin/Emery discloses The device of claim 1, wherein the section including the ankle depression also includes a friction-reducing component on its bottom surface (Emery col 3 ln 15-25, ankle depression including less bottom flattening which would result in more friction compared to the heel depression).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 15, Spann/Cardin/Emery discloses The device of claim 1, wherein the proximal section and the distal section are formed from a polymer foam material (Spann col 1 ln 25-20, polyurethane foam is an example of polymer foam).  
With respect to claim 16, Spann/Cardin/Emery discloses The device of claim 1.
Spann/Cardin/Emery as they are currently combined are silent on wherein the incline has an angle of 10 to 50 degrees.  
Cardin further teaches wherein the incline has an angle of 10 to 50 degrees (Fig 3, [0058], angle between 15-30 degrees; a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin/Emery to have the angle as further taught by Cardin in order better fit the natural shape of the user (Cardin [0006], [0058]).
With respect to claim 21, Spann discloses A modular device configured to provide different levels of knee extension to a patient (Fig 2, device 10), the device comprising: a proximal section having an inclined upper surface (Annotated Fig 2) … and a distal section having an inclined upper surface (Annotated Fig 2) … wherein the inclined upper surfaces of the proximal section and distal section are shaped such that when the proximal section and the distal section are attached, the inclined upper surface of the proximal section and the inclined upper surface of the distal section form a single inclined upper surface inclining upwards from the proximal section to the distal section (Annotated Fig 2, continuously inclined distal and proximal surfaces)…Page 5 of 14Application No. 16/979,156Amendment "B" and ResponseReply to Office Action of January 21, 2022…… and wherein the length of the proximal section is capable of supporting both the patient's ankle and at least a portion of the patient's calf (Annotated Fig 2, proximal section shown capable of supporting the ankle and a portion of the calf).  
Spann is silent on the device comprising: a proximal section … having an attachment feature at its distal end; and a distal section … having an attachment feature at its proximal end, wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section, the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached, Page 5 of 14Application No. 16/979,156Amendment "B" and ResponseReply to Office Action of January 21, 2022wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side.
Cardin teaches an analogous inclined leg support (Fig 2, Fig 1, device 100) having a proximal and distal section 200/155, a proximal section 200 having . . . having an attachment feature at its distal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections); and a distal section 155 having . . . having an attachment feature at its proximal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached (Fig 2, [0056], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann to have the proximal and distal portions re-attachable as taught by Cardin in order to allow for modification of the device length according to the needs of the user and to the size of the user (Cardin [0056], [0006]).
Spann/Cardin is silent on wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side
Emery teaches an analogous declining calf and ankle support (Fig 7) the proximal section (Fig 7 and Fig 9, show that when the device is in use, there is a section (interpreted as the proximal section) which slopes upwards towards another section (interpreted as the distal section), this is analogous to the proximal and distal sections of Spann and the claimed device) of which includes in its upper surface an ankle depression 32 having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side (Fig 2, Fig 3, top surface 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 22, Spann discloses A modular device configured to provide different levels of knee extension to a patient (Fig 2, device 10), the device comprising: a proximal section having an inclined upper surface (Annotated Fig 2)… and a distal section having an inclined upper surface (Annotated Fig 2) … wherein the inclined upper surfaces of the proximal section and distal section are shaped such that when the proximal section and the distal section are attached, the inclined upper surface of the proximal section and the inclined upper surface of the distal section form a single inclined upper surface (Annotated Fig 2, continuously inclined distal and proximal surfaces) … the modular device has a length that supports the patient's knee and heel at the same time (Annotated Fig 2, device shown supporting the knee and ankle simultaneously).
Spann is silent on a proximal section … having an attachment feature at its distal end; and a distal section … having an attachment feature at its proximal end, wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section, the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached, wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side, and Page 6 of 14Application No. 16/979,156Amendment "B" and ResponseReply to Office Action of January 21, 2022wherein when in the assembled configuration, the modular device has a length that supports the patient's knee and heel at the same time.
Cardin teaches an analogous inclined leg support (Fig 2, Fig 1, device 100) having a proximal and distal section 200/155, a proximal section 200 having . . . having an attachment feature at its distal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections); and a distal section 155 having . . . having an attachment feature at its proximal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached (Fig 2, [0056], [0028]), and Page 6 of 14Application No. 16/979,156Amendment "B" and ResponseReply to Office Action of January 21, 2022wherein when in the assembled configuration, the modular device has a length that supports the patient's knee and heel at the same time (Fig 8, capable of supporting the ankle and knee directly depending on the user size and indirectly as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann to have the proximal and distal portions re-attachable as taught by Cardin in order to allow for modification of the device length according to the needs of the user and to the size of the user (Cardin [0056], [0006]).
Spann/Cardin discloses the device as discussed above.
Spann/Cardin is silent on wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side.
Emery teaches an analogous declining calf and ankle support (Fig 7) the proximal section (Fig 7 and Fig 9, show that when the device is in use, there is a section (interpreted as the proximal section) which slopes upwards towards another section (interpreted as the distal section), this is analogous to the proximal and distal sections of Spann and the claimed device) of which includes in its upper surface an ankle depression 32 having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side (Fig 2, Fig 3, top surface 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery as applied to claim 1 above, and further in view of Trevino (US 5742963).
With respect to claim 3, Spann/Cardin/Emery discloses The device of claim 1.
Spann/Cardin/Emery is silent on wherein the attachment features of the proximal section and the distal section are configured to form a puzzle piece fit. 
Trevino teaches analogous hook and loop connections 32 for user supports (5A-5B) further having the attachment features are configured to form a puzzle piece fit (col 4 ln 30-40, Fig 4A, puzzle fit with members 52 and opening 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of Spann/Cardin/Emery to have the addition puzzle fit members as taught by Trevino to be a more secure fit that can still be easily removed when desired (Trevino col 4 ln 35-45).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery as applied to claim 4 above, and further in view of Graham (US 3568671).
With respect to claim 5, Spann/Cardin/Emery discloses The device of claim 4.
Spann/Cardin/Emery is silent on wherein the overall length of the device in the assembled configuration is 2 to 5 feet.  
Graham teaches an analogous separable leg support with an ankle portion 12 and a knee portion 14 (Fig 2) wherein the overall length of the device (ankle and knee portions) in the assembled configuration is 2 to 5 feet (col 4 ln 45-50, knee portion 1 foot long and ankle support 16 inches, total length is within the claimed range).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lengths of the supports of Spann/Cardin/Emery to be the lengths as taught by to be capable of accommodating a variety of leg sizes (Graham col 4 ln 45-50). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery as applied to claims 1 and 19 above, and further in view of DuDonis et al (US 2003/0182727).
With respect to claim 6, Spann/Cardin/Emery discloses The device of claim 1
Spann/Cardin/Emery is silent on, wherein when the device is in the detached configuration, the section including the ankle depression has a length such that it is capable of supporting and elevating the patient's ankle while leaving the patient's knee suspended.
DuDonis et al teaches an analogous two part leg support having a knee/distal section 200 and an ankle/proximal section 100 (Fig 1) wherein when the device is in the detached configuration (Fig 1), the section including the ankle depression has a length such that it is capable of supporting and elevating the patient's ankle while leaving the patient's knee suspended (Fig 11, ankle depression 172/174 between sides 150 and 160, supporting the leg in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the support of Spann/Cardin/Emery to allow for the proximal section be used on its own as taught by DuDonis et al as this position and use may be more comfortable and less restrictive for a user (DuDonis et al [0051]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery/DuDonis et al as applied to claim 6 above, and further in view of Graham.
With respect to claim 7, Spann/Cardin/Emery/DuDonis et al discloses The device of claim 6.
Spann/Cardin/Emery/DuDonis et al is silent on wherein the section including the ankle depression has a length of 1 to 3 feet.  
Graham teaches an analogous separable leg support with an ankle portion 12 and a knee portion 14 (Fig 2) wherein the section including the ankle depression has a length of 1 to 3 feet (col 4 ln 45-50, ankle support 16 inches, length is within the claimed range; ankle support having depressions 24 and 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lengths of the supports of Spann/Cardin/Emery/DuDonis et al to be the lengths as taught by to be capable of accommodating a variety of leg sizes (Graham col 4 ln 45-50). 

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery as applied to claim 1 above, and further in view of Harris (US 5997491).
With respect to claim 17, Spann/Cardin/Emery discloses The device of claim 1.
 Spann/Cardin/Emery is silent on wherein a lowest portion of the ankle depression sits at a height of 2 to 8 inches above a bottom surface of the device. 
Harris teaches an analogous ankle support and depression 16 wherein a lowest portion of the ankle depression 16 sits at a height of 2 to 8 inches above a bottom surface of the device (col 5 ln 15-20, ankle support being about 1-2 inches). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the ankle support of Spann/Cardin/Emery to be the thickness as taught by Harris in order to have a supportive device height which is thick enough to disperse the weight of the leg (Harris col 1 ln 15-20, col 1 ln 25-35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786